DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 07/20/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “power module,” “detection module,” “force detection circuit,” and “key detection circuit,” in claim 1, of which claims 2-10 are dependent, and “angle detection circuit” in claim 7.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.

If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control module” and “pulse module” in claim 1, of which claims 2-10 are dependent, and “data transmission reference detection circuit” and “pulse modulation circuit” in claim 8, of which claim 9 is dependent.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 8, the recitations of “control module” and “pulse module” of claim 1, and “data transmission reference detection circuit” and “pulse modulation circuit” of claim 8 are not enabled because these recitations invoke 112(f) without any disclosed structure. The failure to disclose specific structure corresponding to the  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.





Claim(s) 1-6 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. Publication No. 2008/0099254 to Katsurahira.
As to claim 1, Katsurahira discloses a position detection system, comprising a power module (Fig. 2; Para. 0035, resonance circuit, 11), a detection module (Fig. 2; Para. 0039, pen-pressure detection circuit, 25), a control module (Fig. 2; Para. 0036, flip-flop, 24), and a pulse module (Fig. 2; Para. 0036, a first integrating circuit 19 and a second integrating circuit 20, a first comparator 21 and a second comparator 22, a serial/parallel converter 23, and a D flip-flop 24); wherein 
the power module (Fig. 2; Para. 0035, resonance circuit, 11) is configured to supply power to ensure that various components in the position detection system are capable of normally operating (Para. 0049, 0068); 
the detection module (Fig. 2; Para. 0039, pen-pressure detection circuit, 25) comprises a key detection circuit (Para. 0050, 0073, information about operation of a switch disposed on the position-indicating device) and a force detection circuit (Para. 0039, pen-pressure detection circuit, 25), wherein the key detection circuit is configured to supply key detection data and output processed data in response to the key detection data being processed by the control module (Para. 0050, 0073, information about operation of a switch disposed on the position-indicating device), and the force detection circuit is configured to supply force detection data and output data in response to the force detection data being processed by the control module (Para. 0039, pen-pressure detection circuit, 25); 
the control module (Fig. 2; Para. 0036, detector circuit, 18) is electrically connected to the power module and the detection module (Fig. 2), and configured to 
the pulse module (Fig. 2; Para. 0036, a first integrating circuit 19 and a second integrating circuit 20, a first comparator 21 and a second comparator 22, a serial/parallel converter 23, and a D flip-flop 24) is connected to the control module (Fig. 2), and configured to acquire start references of the key signal and the force signal output by the control module (Para. 0036, detector circuit 18 generates a clock signal having pulses that correspond to periods of signal transmission and interruption from the tablet or the position-indicating device), and convert the key signal and the force signal to digital signals by form coding and send the digital signals to a tablet (Para. 0036-0042, a first integrating circuit 19 and a second integrating circuit 20, a first comparator 21 and a second comparator 22, a serial/parallel converter 23, and a D flip-flop 24).

As to claim 2, Katsurahira discloses the position detection system according to claim 1, wherein the power module comprises a resonance circuit (Fig. 2; Para. 0035, resonance circuit, 11) and a power extraction circuit (Fig. 2; Para. 0035, diode 12 and power extraction capacitor 13 constitute a power supply extraction unit), wherein the resonance circuit comprises a coil and a first capacitor (Fig. 2; Para. 0035, a coil 11a and a capacitor 11b), and the power extraction circuit is configured to extract a power source from an induction voltage induced from the coil (Fig. 2; Para. 0035, 0049, 0067-0069, 0015, power supply from induction voltage).

Katsurahira discloses the position detection system according to claim 2, wherein the power extraction circuit at least comprises a diode and a second capacitor (Fig. 2; Para. 0035, diode 12 and power extraction capacitor 13 constitute a power supply extraction unit), wherein when a voltage generated by the resonance circuit is higher than a voltage on the second capacitor, the resonance circuit charges the second capacitor (Fig. 2; Para. 0035, 0049, 0067-0069, 0015, power supply from induction voltage).

As to claim 4, Katsurahira discloses the position detection system according to claim 2, wherein the power module further comprises a power voltage regulation circuit (Para. 0019, 0049, voltage regulation unit), wherein the power source extracted by the power extraction circuit is formed to a stable power source by the power voltage regulation circuit and output to the various components in the position detection system (Fig. 2; Para. 0035, 0049, 0067-0069).

As to claim 5, Katsurahira discloses the position detection system according to claim 1, wherein the force detection circuit comprises a force sensor (Para. 0039, pen-pressure detection circuit, 25), wherein the force sensor is configured to convert a detected force into an electrical signal (Para. 0039, 0061, pen-pressure detection circuit, 25).

As to claim 6, Katsurahira discloses the position detection system according to claim 1, wherein the key detection circuit comprises a key (Para. 0050, 0073, 

As to claim 8, Katsurahira discloses the position detection system according to claim 3, wherein the pulse module comprises a data transmission reference detection circuit (Para. 0036-0042, a first integrating circuit 19 and a second integrating circuit 20, a first comparator 21 and a second comparator 22, a serial/parallel converter 23, and a D flip-flop 24) and a pulse modulation circuit (Para. 0036-0042, a first integrating circuit 19 and a second integrating circuit 20, a first comparator 21 and a second comparator 22, a serial/parallel converter 23, and a D flip-flop 24), wherein the data transmission reference detection circuit is configured to detect a falling edge upon completion of charging by the power module as the start references of the key signal and the force signal that are sent by the detection module to the tablet (Para. 0038, 0063-0064, falling edge).

As to claim 9, Katsurahira discloses the position detection system according to claim 8, wherein the pulse modulation circuit is a circuit obtained by parameter adjustment of the data transmission reference detection circuit (Para. 0036-0042, a first integrating circuit 19 and a second integrating circuit 20, a first comparator 21 and a second comparator 22, a serial/parallel converter 23, and a D flip-flop 24), and the pulse modulation circuit is configured to quantize the key signal and the force signal detected by the detection module (Para. 0036-0042, a first integrating circuit 19 and a second  a D flip-flop 24), and convert the key signal and the force signal to digital signals by form coding and send the digital signals to the tablet (Para. 0036-0042, a first integrating circuit 19 and a second integrating circuit 20, a first comparator 21 and a second comparator 22, a serial/parallel converter 23, and a D flip-flop 24).

As to claim 10, Katsurahira discloses a digital stylus (Fig. 3; Para. 0043, stylus), comprising the position detection system as defined in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsurahira in view of U.S. Publication No. 2016/0246389 to Munakata et al. (Munakata).
As to claim 7, Katsurahira discloses the position detection system according to claim 1, but does not expressly disclose wherein the detection module further comprises an angle detection circuit electrically connected to the control module, wherein the angle detection circuit is configured to supply inclination angle detection data and output processed data in response to the inclination angle detection data being processed by the control module.
Munakata teaches wherein the detection module further comprises an angle detection circuit electrically connected to the control module (Para. 0117, inclination angle detection), wherein the angle detection circuit is configured to supply inclination angle detection data and output processed data in response to the inclination angle detection data being processed by the control module (Para. 0117, inclination angle detection).
Katsurahira to include the inclination angle detection of Munakata because such a modification is the result of combining prior art elements according to known methods to yield predictable results.  More specifically, the position detection system of Katsurahira as modified by the inclination angle detection of Munakata can yield a predictable result of a position pointer can be provided which satisfies requirements for such advanced features as a position detection process, detection of the inclination angle and detection of a hover state on the reception side while suppressing the power consumption.  Thus, a person of ordinary skill would have appreciated including in the position detection system of Katsurahira the ability to use the inclination angle detection of Munakata since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa S Landis whose telephone number is (571)270-1061. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S LANDIS/           Examiner, Art Unit 2626